DETAILED ACTION
	Claims 1, 7-8, and 12 are amended. Claim 21 is added. Claims 2-6, 9-11, and 13-20 are cancelled. Claims 1, 7-8, 12, and 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Necessitated by the amendment, the grounds of rejection have been updated. Objections to the drawings are withdrawn.

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. Applicant argues that the combined teachings of Al-Katen and Zhao do not teach a third fluid source in communication with the second region and the fourth region because Zhao teaches “physically and thermodynamically separate heat exchangers”.  However, the positions of the regions in Zhao are not relevant.  Zhao is not being used to teach the position of the regions of the heat exchanger but rather, how the regions are in fluid communication.  Al-Ketan teaches the position and makeup of the regions, and Zhao teaches a single fluid in two different regions.  See MPEP 2141.03 
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.”

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  Both claims refer to the component of claim 1 and should refer to the system of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8,  and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ketan in view of Zhao et al. (US 2019/0368811 A1).
Regarding claim 1, Al-Ketan teaches a system comprising (Fig. 1 a); the 3x3x3 tessellation.): 
a component comprising (Fig. 1 a); the 3x3x3 tessellation.): a plurality of representative volume elements (Fig. 1 a); the one unit cell.), each representative volume element of the plurality of representative volume elements abutting at least one other representative volume element of the plurality of representative volume elements (Fig. 1 a); the 3x3x3 tessellation.) and each representative volume element of the plurality of representative volume elements comprising: a first parting surface defined by a mathematical expression that equals a non-zero first constant (Fig. 1 a); the one unit cell defined as a Schwarz Primitive. Pg. 7 eq. (2) defines the mathematical expression for a Schwarz Primitive.), wherein a triply periodic surface is defined by the mathematical expression equaling zero (pg. 8 lines 1-3. If the constant c = 0, the space is split into sub-domains of equal volumes.); a first surface defined by the first parting surface offset in a first direction (pg. 8 ¶ 1 If c does not equal 0, the volumes of the sub-domains change and the surface is offset.); a second surface defined by the first parting surface offset in a second direction opposite the first direction (pg. 8 ¶ 1 "For example, if two surfaces corresponding to c = -0.4 and c = +0.4 are plotted together, these surfaces have a similar offset but opposite direction from a hypothetical surface evaluated at c = 0."); a first dividing structure bound by the first and second surfaces (pg. 8 ¶ 1 lines 5-7 The two or more surfaces offset by some amount form a dividing structure with a dividing region between them.). a second parting surface defined by the mathematical expression, wherein the mathematical expression equals a non-zero second constant different from the first constant (pg. 8 ¶ 1 "For example, if two surfaces corresponding to c = -0.4 and c = +0.4 are plotted together, these surfaces have a similar offset but opposite direction from a hypothetical surface evaluated at c = 0."); a third surface defined by the second parting surface offset in the first direction; a fourth surface defined by the second parting surface offset in the second direction (pg. 8 ¶ 1 lines 5-7 The two or more surfaces offset by some amounts can be plotted together.); and a second dividing structure bound by the third and fourth surfaces (pg. 8 ¶ 1 lines 5-7 The two or more surfaces offset by some amount form a dividing structure with a dividing region between them.) a third parting surface defined by the mathematical expression (pg. 8 ¶ 1 lines 5-7 The two or more surfaces offset by some amounts can be plotted together.), wherein the mathematical expression equals a non-zero third constant different from each of the first and second constants; a fifth surface defined by the third parting surface offset in the first direction; a sixth surface defined by the third parting surface offset in the second direction (pg. 8 ¶ 1 "For example, if two surfaces corresponding to c = -0.4 and c = +0.4 are plotted together, these surfaces have a similar offset but opposite direction from a hypothetical surface evaluated at c = 0."); and a third dividing structure bound by the fifth and sixth surfaces (pg. 8 ¶ 1 lines 5-7 The two or more surfaces offset by some amount form a dividing structure with a dividing region between them.). wherein the first, second, and third dividing structures partition each of the plurality of representative volume elements into discrete first, second, third, and fourth regions (pg. 8 lines 3-5 and line 7. As c changes, the size of the resulting domains change accordingly.  Also, "these surfaces will not intersect one another." The regions bound by the dividing structures are discrete as the dividing structures do not intersect.). 
a heat exchanger core (pg. 8 ¶ 2 line 3 "… these lattices could be adopted in … heat exchangers.") formed by the component (see above), wherein the second region is disposed between the first and third regions, and the fourth region is disposed between the first and third regions (pg. 8 ¶ 1 lines 5-7 The two or more surfaces offset by some amounts can be plotted together.  The area between these surfaces are the domains or regions.); a first fluid source in fluid communication with the first region of at least one of the representative volume elements (pg. 72 ¶ 2 "Creating sheet-network lattices results in a structure that separates the space into two inter-penetrating sub-volumes (domains) that are separated by a thin sheet wall. This configuration is particularly interesting for heat exchangers when the indirect transfer of heat between two flowing streams is needed."); a second fluid source in fluid communication with the third region of the at least one of the plurality of representative volume elements (pg. 72 ¶ 2 "Creating sheet-network lattices results in a structure that separates the space into two inter-penetrating sub-volumes (domains) that are separated by a thin sheet wall. This configuration is particularly interesting for heat exchangers when the indirect transfer of heat between two flowing streams is needed."); wherein the first, second, third, and fourth regions intersect a boundary face of each of the plurality of representative volume elements to define first, second, third, and fourth cross-sectional areas, respectively (pg. 72 ¶ 2 and Fig. 1 a) The domains formed by the mathematically defined surfaces are the regions. At the boundary face of each individual representative volume element, the cross-sectional surface area can be calculated or measured. For example, in Fig. 1 a) the cross sectional surface area in the one unit cell can be simply the area of the circle on the boundary face.  The second area would be the area of the face minus the area of the first cross sectional surface area.); and 28wherein an area ratio equal to the first cross-sectional area divided by the third cross- sectional area is greater than or less than 1.0 (pg. 8 ¶ 1 With different values for c, the regions are changed which create unequal cross-sectional areas.). Al-Ketan does not teach a third fluid in fluid communication with the second and fourth regions.
Zhao does teach a third fluid in fluid communication with the second and fourth regions ([0144] "The advantage of blending the first fraction 152b of the nitrogen-rich byproduct 150 with the nitrogen-enriched fraction 128c from the expander 132 is to provide the greatest flexibility to control the flow split of streams 128c and 152b between the first heat exchanger section 184 and the second heat exchanger section 186." The mixed fluid, a first fluid source, are split between the first and second heat exchangers sections, first and third regions.).
 Al-Ketan and Zhao are analogous because they are from the “same field of endeavor” heat exchangers.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Al-Ketan and Zhao before him or her, to modify Al-Ketan to include a fluid in two regions as taught by Zhao.
The suggestion/motivation for doing so would have been Zhao [0144] "This flexibility will lead to the most efficient operation.".
Regarding claim 7, Al-Ketan in view of Zhao teaches the system of claim 1 (see above), and Al-Ketan teaches wherein each of the first and second constants are positive values or negative values (Already stated. If the constants are non-zero as stated in claim 1, they are by definition either positive or negative.).
	Regarding claim 8, Al-Ketan in view of Zhao teaches the component of claim 3 (see above), and Al-Ketan teaches wherein one of the first and second constants is a positive value and the other one of the first and second constants is a negative value, and wherein the first and second constants have the same magnitude (pg. 8 ¶ 1 "For example, if two surfaces corresponding to c = -0.4 and c = +0.4 are plotted together, these surfaces have a similar offset but opposite direction from a hypothetical surface evaluated at c = 0.").
Regarding claim 21, Al-Ketan in view of Zhao teaches the method of claim 13 (see above), and Al-Ketan teaches wherein the triply periodic surface defined when the mathematical expression equals zero is one of a Schwarz-D surface, a Schoen-G surface, a Schwarz-P surface, and a Schoen-IWP surface (pg. 7 eq. (2)-(6) show the equations to define the listed surfaces.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Ketan in view of Zhao, further in view of Chen et al. "Liquid flow distribution in compact parallel flow heat exchangers".
Regarding claim 12, Al-Ketan in view of Zhao teaches the system of claim 11 (see above), and Al-Ketan teaches wherein the second and fourth cross-sectional areas are less than each of the first and third cross-sectional areas (pg. 8 ¶ 1 With different values for c, the regions are changed which create unequal cross-sectional areas.). Al-Ketan in view of Zhao does not teach wherein the second cross-sectional area is equal to the fourth cross-sectional area.
Chen teaches wherein the second cross-sectional area is equal to the fourth cross-sectional area (Section II.A ¶ 1 "For evaluating the effect of the header size, the headertube flow area ratio (AR) had been defined as the ratio of the header cross-sectional area to the total cross-sectional area of all branch tubes." If the ratio between the second and fourth cross-sectional areas is 1, the cross-sectional areas are equal.).



Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148